ORDER

PER CURIAM.
Michelle Brayman, formerly Michelle Holton, appeals from a judgment entered in the Circuit Court of Boone County granting her former husband Kevin Hol-ton’s motion to modify the physical custody provisions of the decree dissolving the couple’s marriage, dismissing Brayman’s counter-motion to modify custody, and finding that Brayman was in contempt of court for relocating with the couple’s child in violation of a court order. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion. However,,a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).